Title: To Alexander Hamilton from George Washington, 30 October 1777
From: Washington, George
To: Hamilton, Alexander


Head Quarters Philada: County 30th: October 1777
Dear Sir
It having been judged expedient by the Members of ⟨a⟨ Council of War held yesterday, that one of the Gentlemen of my family should be sent to Genl: Gates in order to lay befor⟨e⟩ him the State of this Army; and the Situation of the Ene⟨my⟩ and to point out to him the many happy Consequences that will accrue from an immediate reinforceme⟨nt⟩ being sent from the Nothern Army; I have thought ⟨it⟩ proper to appoint you that duty, and desire that yo⟨u⟩ will immediately set out for Albany, at which pla⟨ce⟩ or in the neighbourhood, I imagine you will find ⟨Genl:⟩ Gates
You are so fully acquainted with the two princip⟨al⟩ points on which you are sent, namely the state of ⟨our⟩ Army and the Situation of the Enemy, that I Sha⟨ll not⟩ enlarge on those Heads; what you are chiefly to at⟨tend⟩ to, is to point out in the Clearest and fullest manner ⟨to⟩ Genl: Gates the absolute necessity that there is for ⟨his⟩ detaching a very considerable part of the Army at pre⟨sent⟩ under his Command to the reinforcement of this; a measure that will in all probability reduce Genl: H⟨owe⟩ to the same situation in which Genl: Burgoine now ⟨is⟩ should he attempt to remain in Philadelphia with⟨out⟩ being able to remove the obstructions in Delaware, & open⟨ing⟩ a free communication with his Shipping.
The force which the Members of the Counc⟨il⟩ of War judge it safe and expidient to draw down at prese⟨nt⟩ are the three New Hampshire, and Fifteen Massachus⟨setts⟩ Regiments, with Lee’s and Jacksons, two of the 16 adition⟨al⟩. But it is more than probable that Gen Gates may ha⟨ve des⟩tined part of those Troops to the reduction of Ticondero⟨ga⟩ should the Enemy not have evacuated it, or to the garriso⟨nning⟩ of it. If they Should, in that case, the reinforcement will vary according to Circumstances; but, if possible, let it be made up to the same Number out of other Corps.
If upon your meeting with Genl: Gates, you should find that he intends in Consequence of his Success to employ the Troops under his Command upon some expedition by the prosecution of which the common cause will be more benefitted than by their being sent down to reinforce this Army, it is not my wish to give any interruption to the plan. But if he should have nothing more in contemplation than those particular objects which I have mention’d to you, and which it is unnecessary to commit to paper, in that case you are to inform him that it is my desire that the reinforcements before mentioned, or such part of them as can be safely spared, be immediately put in motion to join this Army.
I have under stood that Genl: Gates has already detached Nixons & Glovers Brigades to join Genl: Putnam, and Genl: Dickinson informs me Sr: Henry Clinton has come down the River with his whole force. If this be a fact, you are to desire Genl: Putnam to send the two Brigades forward with the greatest expedition, as there can be no occasion for them there.
I expect you will meet Colo: Morgans Corps upon their way downe, if you do, let them know how essential their services are to us, and desire the Colo. or Commanding Officer to hasten their March as much as it is consistent with the health of the Men, after their late fatigues.
Let me hear from you when you reach the North River, and upon your arrival at Albany. I wish you a pleasent Journey And am   Dr: Sir   Your most obt. Servant
Go: Washington
P.S. I ordered the detatchments belonging to Genl. Mcdougalls Division to come forward. If you meet them direct those belonging to Green’s, Angell’s, Chandlers and Durgees Regt. not to cross Delaware but to proceed to Red Bank.
